251 S.W.3d 401 (2008)
Darnell LOVE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68174.
Missouri Court of Appeals, Western District.
May 6, 2008.
Mark A. Grothoff, Esq., Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen. and Cory Loee Atkins, Esq., Jefferson City, MO, for respondent.
Before DIV IV: HOWARD, C.J., HARDWICK, and WELSH, JJ.

ORDER
PER CURIAM.
Darnell Love appeals from the denial of his Rule 29.15 motion, following an evidentiary hearing. For reasons explained in the Memorandum provided to the parties, we affirm the motion court's judgment. Rule 84.16(b).